Citation Nr: 0402700	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hemorrhoids, status post 
hemorrhoidectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active military service from January 1943 
to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied appellant's July 1995 
application to reopen a claim for service connection for 
hemorrhoids, status post hemorrhoidectomy.  

There are contentions offered concerning anal fistulas and 
residuals of surgery therefore.  To the extent that 
represents a claim for service connection for this pathology, 
a specific claim should be filed with the RO.  The decision 
herein concerns only the issue of reopening a claim for 
service connection for previously denied hemorrhoids.


FINDINGS OF FACT

1.  In a July 1947 rating action, RO denied service 
connection for hemorrhoids; 
it was held that the disorder pre-existed service and was not 
aggravated by service.  The in-service surgery was held to 
have made the disorder better.  Appellant was provided notice 
of that decision and of his appellate rights, but he did not 
appeal that determination and the decision became final.  

2.  Evidence added to the record since the July 1947 rating 
decision does not bear directly and substantially upon the 
matter under consideration, is redundant or cumulative of the 
evidence previously of record, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  The RO's unappealed July 1947 rating decision, which 
denied service connection for hemorrhoids, status post 
hemorroidectomy, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d) (2003).

2.  Evidence received since the July 1947 RO rating decision 
is not new and material; the claim for service connection for 
hemorrhoids, post status hemorrhoidectomy, is not reopened.  
38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with to the extent herein pertinent.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 
et seq. (West 2002) became law on November 9, 2000.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2003)).    

This change in the law is potentially applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5100 et seq. (West 2002); see also Kuzma 
v. Principi, 341 F.3d 1327 (2003).  However, the provisions 
of the regulations applicable to attempts to reopen finally 
disallowed claims (38 C.F.R. § 3.156) are effective only for 
claims received on or after August 29, 2001.  Since the 
instant application to reopen the claim was received in July 
1995, the Board finds that the provisions of the VCAA, as 
pertains to 38 C.F.R. § 3.156, do not apply to this claim.  
The remaining provisions are for application.

In this case, the Board finds that RO has conscientiously 
carried out its duty to notify and assist.  In December 1996, 
RO sent appellant a letter advising him that the claim would 
not be reopened unless new and material evidence is submitted 
showing that appellant's current hemorrhoid condition was the 
result of his military service; the letter acknowledges 
receipt of hospital records documenting post-military 
treatment for hemorrhoids but points out that those records 
do not show service connection.  The rating decision in May 
1998 detailed the evidence considered and the criteria for 
reopening a denied claim by submission of new and material 
evidence.  In May 2001 RO sent appellant a notice of 
increased rating for residuals of a service-connected gunshot 
wound of the right heel; included in that rating letter was a 
request for clarification of when and where appellant 
underwent his purported operation for fistulas.  In May 2002, 
RO sent appellant an extremely detailed statement of the case 
(SOC) listing the specific evidence on which VA based its 
denial, and advising appellant of the procedures by which he 
could perfect an appeal to the Board if he chose to do so.  
In regard to duty to assist, RO obtained the appellant's Army 
medical record and his VA medical record; appellant has 
identified no other federal or civilian agencies as possibly 
having relevant evidence. 

The Board notes that appellant, through his representative, 
requested in May 1997 and again in January 1998 that 
appellant be afforded a VA medical examination in conjunction 
with this claim.  VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim; however, this provision only applies to a 
claim to reopen a finally adjudicated claim if new and 
material evidence is presented or secured.  The Board 
accordingly finds that RO is not obliged to provide a VA 
medical examination until and unless the claim is reopened 
for adjudication on the merits.
  
The Board finds that the VCAA specifically states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed, except 
when new and material evidence has been presented or procured 
as prescribed in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).  Appellant has been repeatedly advised that VA 
cannot reopen his claim for service connection unless 
appellant presents new and material evidence in support of 
his claim.  The Board accordingly finds that procedural 
requirements have been satisfied, and that the resolution of 
this matter turns on the substantive question whether the 
appellant has provided "new and material" evidence in 
support of his claim.

II.  Factual Background

Appellant submitted a claim in May 1997 for service-connected 
disability for residuals of a hemorrhoidectomy performed in 
service.  RO denied the claim by a rating decision in July 
1947.  

The evidence of record at the time of the July 1947 rating 
decision consisted solely of the service medical record.  
Appellant's induction physical examination in December 1942 
noted some small tabs on examination for hemorrhoids.  The 
in-service treatment record documents that a hemorrhoidectomy 
was performed in April 1943 to correct hemorrhoids that were 
said to have existed prior to enlistment.  The medical 
history notes appellant had been troubled with "piles" for 
the preceding 9 months, which would make the onset 
approximately 5 months prior to induction.  Appellant's 
condition after surgery was noted as "improved" and there 
is no indication of subsequent in-service treatment for 
hemorrhoids.  Appellant's discharge physical examination in 
October 1945 recorded that a hemorrhoidectomy had been 
performed in service but did not show any residual disability 
at time of discharge.  Examination of the anus and rectum was 
normal.

In the July 1947 rating decision, RO denied service 
connection for hemorrhoids on the basis that the operation 
was remedial surgery to correct a condition that existed 
prior to service.  Appellant did not appeal that 
determination and the decision became final.

Evidence associated with the file subsequent to the July 1947 
rating decision includes VA medical records from April 1981 
to March 1999.  The only reference therein to treatment for 
hemorrhoids is a fistulaectomy performed in December 1992.  
The treatment record states appellant's condition had its 
onset five years previously (i.e., approximately 1987).  
There is a notation of perirectal fistula in April 1994 but 
no apparent treatment, and no indication of etiology.

Appellant's Notice of Disagreement (NOD) in September 1998 
asserts that appellant received two fistula operations at the 
VA Medical Center during the late 1980s and early 1990s.  As 
noted above, the VA medical records on file record only one 
fistulaectomy.  There is no showing of treatment for 
hemorrhoids.  The NOD also states that appellant was treated 
by a civilian physician during the period 1956-1958, and that 
said physician informed appellant that the fistulas were the 
result of infected abscesses associated with the in-service 
hemorrhoid surgery.  There are no records or documents from 
said physician in the file.  The residuals of fistula surgery 
are not the issue for consideration herein.

The NOD also asserts that appellant underwent an additional 
emergency room surgery to remove a very serious infection 
from the scrotum, which was believed to be related to the 
anal fistulas.  There is a notation in January 1995 showing 
treatment for drainage from scrotum; the diagnosis was 
prostatocystitis.  There is also a record that appellant was 
treated for infected sebaceous cysts of the scrotum in April 
1982, but there is no indication of any hemorrhoids.

Finally, appellant submitted a letter in December 1998 
asserting that appellant received two fistula-related 
surgical procedures at the VA Medical Center, and that during 
one of those procedures a resident remarked to appellant that 
the fistulas were a result of the hemorrhoid operation that 
appellant received in the Army.  This was the last new 
evidence submitted in support of the application to reopen 
the claim. 

III.  Analysis

RO denied the claim on its merits in July 1947.  The denial 
was not appealed within one year.  The denial of July 1947 is 
therefore final.  38 C.F.R. § 3.160(d) (2003).

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2000).  

The VA medical records associated with the file since 1947 
are new, but they are not material because they do not 
address the threshold issue of service connection for 
hemorrhoids.  Although the VA medical records document 
treatment for fistulas in the early 1990s, there is no 
indication in those records that there are any hemorrhoids 
that recurred.  There are contentions concerning fistulas, 
but those are not at issue herein.  The Board accordingly 
finds that the VA medical records do not constitute new and 
material evidence to support reopening of this claim.

Appellant asserts that a private physician informed him in 
the 1950s, and again by a VA medical resident in the 1990s, 
that his fistulas originated in or were aggravated by 
military service.  There is no evidence of hemorrhoids in 
these records, however, so new and material evidence has not 
been submitted.  The Board accordingly finds that appellant's 
statements do not constitute new and material evidence to 
support reopening of this claim.

In sum, while the additional medical and lay evidence is new 
in the sense that that it previously was not before agency 
adjudicators, it does not show that the appellant's 
hemorrhoids were incurred in or aggravated by any incident of 
service.  Hence, such evidence is not material for purposes 
of reopening the claim, and the application must be denied.  



ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
hemorrhoids, status post hemorrhoidectomy, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



